Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 2, 2021

                                       No. 04-19-00889-CR

                                    Cameron Antoine ROBY,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR6809
                         The Honorable Velia J. Meza, Judge Presiding

                                          ORDER

        On December 21, 2020, this court granted appellant’s request for a second extension of
time to file his brief and ordered appellant to file his brief by January 15, 2021. On January 26,
2021, appellant filed a motion requesting a third extension of time of thirty days to file his brief.

       After consideration, we GRANT appellant’s request for an extension and ORDER
appellant to file his brief by February 16, 2021. Further requests for an extension will be
disfavored.


                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court